Citation Nr: 1020107	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

Official records, including a DD Form 214, do not clearly 
establish whether the claimant's military service from 
February 1969 to August 1969 was defined as active duty or as 
active duty for training.  The claimant is also shown to have 
had reserve component active duty for training from June 6, 
1970 to June 21, 1970, July 8, 1972 to July 23, 1972, and 
from July 21, 1973 to August 4, 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that no new and 
material evidence had been submitted to reopen the claimant's 
previously denied claims for service connection for a back 
disorder and paranoid schizophrenia.  In an April 2008 
decision, the Board reopened the claim for service connection 
for a back disorder.  The case returns to the Board for 
further appellate consideration.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In April 2006, the claimant appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A copy of the transcript is included in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 1983 rating decision which denied service 
connection for schizophrenia, the RO apparently determined 
that the claimant's service from February 1969 to August 1969 
was ACDUTRA (active duty for training) and that no 
presumption of service connection was applicable.  The 
claimant's induction examination, conducted in February 1969, 
for example, states that he was examined for "Enlistment 
USMCR and extended active duty."  The August 1969 service 
separation examination states that the claimant is qualified 
for separation from "training."  Official records are 
somewhat unclear as to the official nature of the 1969 period 
of service, and it does not appear that the Board addressed 
this inconsistency in its prior review of this claim.  The 
claimant's official service personnel records should be 
sought, including his enlistment contract, personnel record, 
records of his reserve service, and other official service 
department records clarifying the nature of the February 1969 
to August 1969 service.  

Then, if the claimant's February 1969 to August 1969 service 
constituted "active service" as defined for purposes of 
claimants' benefits, or if the additional evidence obtained 
during Remand discloses that the claimant sustained a back 
injury during a period of performance of reserve component 
duty, the November 2009 VA orthopedic examination for which 
the claimant failed to report should be rescheduled.  The 
Board notes that the claimant's representative, in an April 
2010 Informal Hearing Presentation, requested that the 
claimant be afforded another opportunity to appear for VA 
examination.  It is the Board's opinion that the claimant 
should be afforded another opportunity to appear for 
examination, if the claimant's service constituted "active" 
service within the meaning of 38 U.S.C.A. § 101.  

Active military service includes active duty, any period of 
active duty for training (ACDUTRA, the performance of full- 
time reserve component duties) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA, weekend training) 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Thus, service connection may 
be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA, but 
presumptive service connection, such as for a psychosis noted 
within one year following service separation, is not 
applicable.  38 U.S.C.A. §§ 101(24), 106, 1131.

During his personal hearing at the RO in April 2006, the 
claimant testified as to his belief that his psychiatric 
disorder was caused by the back disorder for which he is 
seeking service connection.  Therefore, final appellate 
review of the request to reopen the claim for service 
connection for schizophrenia must be deferred until the 
development of the claim for service connection for a back 
disorder has been completed and the claimant has been 
afforded VA orthopedic examination, if appropriate.  

Then, if the claim for service connection for a back disorder 
is granted, the claimant's request to reopen the claim for 
service connection for a psychiatric disorder should be 
readjudicated, after the claimant is afforded accurate notice 
as to the basis for the prior denial, including the 
determination that the claimant was not a "veteran" within 
the meaning of laws governing veterans' benefit.  The Board 
notes that the April 2008 notice to the claimant of the basis 
for the prior denial of service connection for schizophrenia 
did not address the matter of the type of service the 
claimant had in 1969.  Corrected notice should be issued.  
Then, the claimant should be afforded VA examination, if 
appropriate, as discussed below.  

The Board notes that the RO requested 1974 VA treatment 
records identified by the claimant as relevant, but no 
records were located by the VA Medical Center at which the 
claimant alleged he was treated.  The RO advised the claimant 
that the records could not be located, by means of the 
February 2010 supplemental statement of the case (SSOC).  The 
RO should also place a formal finding of unavailability of 
the records in the claims file, and should notify the 
claimant.  

Accordingly, the case is REMANDED for the following action:

1.  The claimant should be provided with 
accurate notice of the basis for the prior 
denial of service connection for a back 
disorder and for schizophrenia.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

Notice of the criteria for service connection 
and for secondary service connection, to 
include the statutes and regulations governing 
direct service connection where there is 
active duty for training (ADT, or, ACDUTRA).  
In particular, the claimant should be 
specifically advised that service connection 
is not authorized for disorders which arise 
during a period of enlistment in a reserve 
component, except where the disorder is 
incurred during a period of performance of 
ACDUTRA during which the claimant was disabled 
from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 
101(22).  The claimant should be notified that 
"injury", for purposes of service connection 
where the service involved is ACDUTRA and 
INACDUTRA, refers to the results of external 
trauma, rather than a degenerative process.

2.  Request that the National Personnel 
Records Center (NPRC), the U.S. Army Reserve 
Personnel Center, and/or the appropriate 
reserve component office to verify all periods 
of the claimant's service including all 
periods of ACDUTRA and INACDUTRA as a member 
of the U.S. Marine Corp Reserves.  All service 
treatment records for each period of reserve 
component service should be obtained, 
especially record s pertaining to the 1972 
reserve service during which the claimant 
contends he incurred a back injury.  

If the records are unavailable, the claimant 
should be so advised and it should be noted in 
the claimant's claims folder.

3.  Determine whether an additional attempt to 
obtain records of the claimant's VAMC 
treatment in 1974 in Queens, New York, should 
be conducted, or would be futile.  Once all 
indicated requests for the records have been 
conducted, if the records are not located, 
make a formal finding of unavailability and 
place that finding in the claims file.  If the 
records cannot be located, notify the claimant 
that the records cannot be located.  Do not 
wait to provide such notice when the 
supplemental statement of the case is issued.

4.  Obtain the claimant's private and VA 
treatment records from March 1, 2010 through 
the present.

5.  Request that the Social Security 
Administration (SSA) verify when the claimant 
began receiving SSA benefits and the type of 
benefits awarded.  Request a copy of the 
original award letter, if available, and the 
clinical records on which the award was based.  
If the original award letter or clinical 
records are not available, request a copy of 
the claimant's earning record, if available.

6.  After all evidence described in paragraph 
#2, #3, #4, and #5, above, has been obtained, 
review the evidence obtained on Remand from 
NPRC, to include records of the claimant's US 
Marine Corp Reserve service or other reserve 
component service.  If the evidence 
establishes that the claimant had active 
service, or suggests, as defined in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), that the 
claimant sustained a back injury during a 
period of performance of reserve component 
service, then schedule the claimant for VA 
examination of the back, and advise him of the 
location at which the examination will be 
conducted.  Advise the claimant of the 
consequences if he fails to report for 
examination without good cause.  Place in the 
record a copy of the notice letter which shows 
the address to which the notice was sent and 
the date of the notice.  

Then, the claimant should be afforded 
examination of the back.  The examiner should 
assign a diagnosis for each current back 
disorder.  For each disorder, to include a 
focal lesion, the examiner should provide an 
opinion as to whether it is as likely as not 
that any diagnosed back disability was caused 
by the claimant's injury to his back while on 
duty in the Marine Corps Reserves.  A complete 
rationale should be provided for any opinions 
expressed.  The VA examiner should be provided 
with the claims folder, and should note that 
the claims folder was provided.

If the requested opinion cannot be provided 
without resort to pure speculation, the 
examiner should state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).   If the 
examiner is unable to reach an opinion because 
there are insufficient facts or data within 
the claims file, the examiner should identify 
the relevant testing, specialist's opinion, or 
other information needed to provide the 
requested opinion.  

7.  When the development directed above has 
been completed, the claim of entitlement to 
service connection for a back disorder should 
be readjudicated.  Then, the request to reopen 
the claim for service connection for paranoid 
schizophrenia should be reviewed.  If service 
connection is granted for a back disorder, or, 
if the evidence on Remand establishes that 
symptoms of schizophrenia were noted during a 
period of active service, if the claimant was 
disabled as a result of a psychiatric disorder 
during a period of ACDUTRA, or if there is 
medial evidence linking the incurrence of a 
service-connected back disability and the 
onset of a psychiatric disorder, then further 
development of that claim is required.  

8.  After all development is completed and 
both claims have been readjudicated, if any 
claim remains denied, provide the claimant and 
his representative with a supplemental 
statement of the case and allow an appropriate 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
purposes of this remand are to comply with due process of law 
and to further develop the Claimant's claims.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


